DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant has amended the claims.  To address these amendment the rejections have been modified below.  Additional art was added to meet new limitations.  Please see the rejections that follow.

Regarding the 112 rejections, Applicant argues that ‘…Applicant also respectfully disagrees that"[ s ]ignal strength could only be determined on the wireless portion of the link and not the entire connection between origination and destination…’  Examiner disagrees with Applicants misinterpretation.  Examiner is pointing out that Applicant has failed to properly address in the claim what is the link in the claim.  Applicant is mixing and matching terms inconsistently.  It is unclear what Applicant is referring to when Applicant is using the term link.  What is the link?  Is the link a wireless connection between the mobile communication device and the network?  For example, the link could be a wireless link between a mobile and an access point which connects the mobile to the first network.  Then the second link could If the link is then entire connection between the communication device and the end destination device, then a context over the entire link cannot be determined.  That is, Applicant is not representing Examiner’s argument accurately.  Examiner did not say you could only determine a wireless portion.  Examiner contends that what SNR could be determined from both the wireless and wired portion combined.  This would not yield any meaningful result to determine which link is better.  Wireless and wired connections SNRs are very different and not combinable to be able to compare.  Further, Applicant has presented no disclosure showing how this would be performed either.

Regarding the 112 first rejections, Applicant argues the claims comply; Examiner disagrees.  See Rejections below.

Regarding the 112 first rejections for failing the enablement requirement, Applicant argues that ‘…it is sufficiently clear that the presently claimed invention is sufficiently enabled…’  Examiner disagrees.  Applicant’s claim language loosely uses the term link to mean a plurality of different things within the same claim.  For example, part of the claim states that the second communication link is between the interface server and the mobile communication devices but another part states the second communication link is between the interface server and the end destination device.  Then, the second communication link is somehow between the mobile communication device and the end destination device?  However, Applicant just previously stated the If the link is then entire connection between the communication device and the end destination device, then a context over the entire link cannot be determined.  Therefore, Applicant’s arguments are not persuasive based upon what is actually claimed.

Regarding the 103 rejections, Applicant argues that the prior art does not teach ‘…wherein switching is based on detecting a second context being preferred over the context within a set of known networks or from a newly discovered network…’  Examiner disagrees.  Jain discloses monitoring 802.11 link and CDMA Link quality and triggering a handoff based upon signal strength (e.g. context); second link preferable. (See Jain fig. 4; para. 54-55)  All networks are either known or newly discovered.  Therefore Applicant’s arguments are not persuasive.

Then Applicant argues that the 103 rejections of claims 1-7, 10-13, 17-20, 23-26, 28, and 34-38 do not teach wherein determining if the second context of the second communication link is preferable over the context of the first communication link is based on historical information of the first communication link and/or the second communication link.  (See Remarks pg. 16, 3rd para.)  None of these limitations are in these claims so it is unclear the relevance.  In regard to claim 52 which does have this limitation, additional art has been added.  See rejections below.

Applicant argues based upon dependency.  Please see the arguments above and rejections below.

Regarding claims 49-52, Applicant argues similarly with respect to claim 1 which is addressed above.  Please see arguments above and rejections below.

All arguments presented in the previous actions are still applicable and are incorporated by reference.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 23, 24, 25, 26,  34,35,36,37,38, 49, 50, 51, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2,3,4,5,6,7,8,9,10,11,12,13,14,16,20,15, 21,29,37,39,40,41,42,and 43 of U.S. Patent No. 10,206,154.  

Claim 1 of the instant Application conflict with claim 1 of U.S. Patent No. 10,206,154.  Claim 1 of the instant Applicant is an obvious variant of claim 1 of U.S. Patent No. 10,206,154.  

Claim 2 of the instant Application conflict with claim 2 of U.S. Patent No. 10,206,154.  

Claim 3 of the instant Application conflict with claim 3 of U.S. Patent No. 10,206,154.  

Claim 7 of the instant Application conflict with claim 4 of U.S. Patent No. 10,206,154.  

Claim 8 of the instant Application conflict with claim 5 of U.S. Patent No. 10,206,154.  

Claim 9 of the instant Application conflict with claim 6 of U.S. Patent No. 10,206,154.  

Claim 10 of the instant Application conflict with claim 7 of U.S. Patent No. 10,206,154.  

Claim 11 of the instant Application conflict with claim 8 of U.S. Patent No. 10,206,154.  

Claim 12 of the instant Application conflict with claim 9 of U.S. Patent No. 10,206,154.  

Claim 13 of the instant Application conflict with claim 10 of U.S. Patent No. 10,206,154.  

Claim 14 of the instant Application conflict with claim 11 of U.S. Patent No. 10,206,154.  

Claim 15 of the instant Application conflict with claim 12 of U.S. Patent No. 10,206,154.  

Claim 16 of the instant Application conflict with claim 13 of U.S. Patent No. 10,206,154.  

Claim 17 of the instant Application conflict with claim 14 of U.S. Patent No. 10,206,154.  

Claim 18 of the instant Application conflict with claim 16 of U.S. Patent No. 10,206,154.  

Claim 19 of the instant Application conflict with claim 20 of U.S. Patent No. 10,206,154.  

Claim 20 of the instant Application conflict with claim 15 of U.S. Patent No. 10,206,154.  

Claim 23 of the instant Application conflict with claim 20 of U.S. Patent No. 10,206,154.  

Claim 24 of the instant Application conflict with claim 21 of U.S. Patent No. 10,206,154.  

Claim 25 of the instant Application conflict with claim 29 of U.S. Patent No. 10,206,154.  

Claim 26 of the instant Application conflict with claim 29 of U.S. Patent No. 10,206,154.  

Claim 34 of the instant Application conflict with claim 37 of U.S. Patent No. 10,206,154.  

Claim 35 of the instant Application conflict with claim 39 of U.S. Patent No. 10,206,154.  

Claim 36 of the instant Application conflict with claim 40 of U.S. Patent No. 10,206,154.  

Claim 37 of the instant Application conflict with claim 41 of U.S. Patent No. 10,206,154.  

Claim 38 of the instant Application conflict with claim 42 of U.S. Patent No. 10,206,154.  

Claim 49 of the instant Application conflict with claim 43 of U.S. Patent No. 10,206,154.  Claim 49 of the instant Applicant is an obvious variant of claim 43 of U.S. Patent No. 10,206,154.  


Claim 50 of the instant Application conflict with claim 43 of U.S. Patent No. 10,206,154.  Claim 50 adds bearer and removes the set of known networks.  Claim 50 of the instant Applicant is an obvious variant of claim 43 of U.S. Patent No. 10,206,154.  

Claim 51 of the instant Application conflict with claim 43 of U.S. Patent No. 10,206,154.  Claim 51 of the instant Applicant is an obvious variant of claim 43 of U.S. Patent No. 10,206,154.  

Claim 52 of the instant Application conflict with claim 43 of U.S. Patent No. 10,206,154.  Claim 52 of the instant Applicant is an obvious variant of claim 43 of U.S. Patent No. 10,206,154.  


Claims 4, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,206,154 in view of Jain (2005/0090259).

Claim 4 of the instant Application conflict with claim 1 of U.S. Patent No. 10,206,154.  Claim 1 of U.S. Patent No. 10,206,154 does not explicitly disclose wherein the cellular network is selected from the group consisting of 2G, 3G, 4G, 5G, LTE, and WiMAX.  However, Jain does disclose wherein the cellular network is selected from the group consisting of 2G, 3G, 4G, 5G, LTE, and WiMAX (See Jain fig. 5; CDMA (e.g. 3G); see also para. 1 CDMA2000)  Therefore it would have been obvious to modify claim 1 of U.S. Patent No. 10,206,154 with the motivation being to allow for compatibility with the latest and legacy cellular technologies (which saves time and money).

Claim 5 of the instant Application conflict with claim 1 of U.S. Patent No. 10,206,154.  Claim 1 of U.S. Patent No. 10,206,154 does not explicitly disclose wherein the context comprises signal strength characteristics.  However, Jain does disclose wherein the context comprises signal strength characteristics.  (See Jain para. 57, fig. 4; link quality (e.g. signal strength))  Therefore it would have been obvious to modify claim 1 of U.S. Patent No. 10,206,154 with the motivation being to accurately measure channel characteristics to meet end user demands.

Claim 6 of the instant Application conflict with claim 1 of U.S. Patent No. 10,206,154.  Claim 1 of U.S. Patent No. 10,206,154 does not explicitly disclose wherein the context comprises at least one of cost information, bandwidth information, speed information, encryption information, route information, preference information, policy information, knowledge, quality of service information, service level agreement information, and history information.  However, Jain does disclose wherein the context comprises at least one of cost information, bandwidth information, speed information, encryption information, route information, preference information, policy information, knowledge, quality of service information, service level agreement information, and history information. (See Jain para. 57, fig. 4; link quality; see also para. 71; link quality; see also para. 80-83; RTT)  Therefore it would have been obvious to modify claim 1 of U.S. Patent No. 10,206,154 with the motivation being to accurately measure channel characteristics to meet end user demands.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 23-26, 28, and 34-38, and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-20, 23-26, 28, and 34-38, claim 1 recites ‘…a first communication link between the mobile communication device and an end destination device, wherein the first communication link is over a first network…’ and ‘…establishing, with the mobile communication device, the second communication link from the interface server and the mobile communication device to the end destination device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network…’  It is not clear what Applicant is attempting to claim.  First, it is unclear if the first communication link is a link attaching a mobile communication device and the end destination directly or if Applicant is attempting to claim that the first communication link is a link which establishes a network connection to the network upon which a voice call is established.  Further, part of the claim states that the second communication link is between the interface server and the mobile communication devices but another part states the second communication link is between the interface server and the end destination device.  Apparently, now the second communication link is somehow between the mobile communication device and the end destination device?  However, Applicant just previously stated the first communication link is between the mobile communication device and the end destination.  That is, Applicant is mixing and matching terms inconsistently.  It is unclear what Applicant is referring to when Applicant is using the term link.  What is the link?  Is the link a wireless connection between the mobile communication device and the network?  For example, the link could be a wireless link between a mobile and an access point which connects the mobile to the first network.  Then the second link could be a wireless link between the mobile and a second access point which connects the mobile to a second network.  If the link is then entire connection between the communication device and the end destination device, then a context over the entire link cannot be determined.  For example, claim 5 states the context is signal strength.  Signal strength could only be determined on the wireless portion of the link and not the entire connection between origination and destination.  Further, Applicant further defines the second communication link as two links one from the interface server and end destination device and another as the mobile communication device and the end destination device.  There is no support for such an amendment.  Applicant continues to not define what the second link actually is.  Therefore, it is not clear what Applicant is attempting to claim.  Claims 2-20, 23-26, 28, and 34-38 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

	Regarding claims 1-20, 23-26, 28, and 34-38, claim 1 recites ‘…wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network…’  It is unclear what Applicant is attempting to claim.  That is, what are the transition steps?  Applicant is defining the transition steps as just one step.  Further, it is unclear what Applicant means by ‘type of’ the networks.  It is unclear if this means a certain technology used or if Applicant means certain QoS parameters.  Further, it is unclear how this is different than the ‘context’ mentioned before.  Is ‘type’ actually mean ‘context’?  Claims 2-20, 23-26, 28, and 34-38 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 1-20, 23-26, 28, and 34-38, claim 1 recites ‘…notifying the mobile communication device to terminate transmission over the first communication link, after establishing the second communication link between the mobile communication device and the end destination device over the second network.…’  This limitation is unclear.  Previously Applicant claimed the second communication link is from the interface server and the mobile communication device to the end destination device; two separate links.  Now Applicant is claiming that the second communication link is one link.  Therefore, it is unclear if only one of the links is terminated or if multiple links are terminated. These limitations are unclear.  It is unclear what ‘notifying the mobile communication device’ means.  Who is doing the notifying?  Claims 1-20, 23-26, 28, and 34-38 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 18-20, 23-26, 34, 35, 36, 37, and 38, recite ‘the communications’.  There is lack of antecedent basis.  It is not known what ‘the communications’ is referring to.

Regarding claim 49, claim 49 recites ‘…a first communication link between the communication element and an end destination device, wherein the first communication link is over a first network…’ and ‘…establishing, with the mobile communication element, the second communication link from the interface server and the communication element to a second device, thereby establishing the second communication link between the mobile communication device and the end destination device over the second network…’  It is not clear what Applicant is attempting to claim.  First, it is not clear if the second communication device is also the end destination device.  The specification does not show a second communication device and an end destination device performing the steps as recited.  Second, it is unclear if the first communication link is a link attaching a mobile communication device and the end destination directly or if Applicant is attempting to claim that the first communication link is a link which establishes a network connection to the network upon which a voice call is established.  Further, part of the claim states that the second communication link is between the interface server and the mobile communication devices but another part states the second communication link is between the interface server and the end destination device.  Apparently, now the second communication link is somehow between the mobile communication device and the end destination device?  However, Applicant just previously stated the first communication link is between the mobile communication device and the end destination.  That is, Applicant is mixing and matching terms inconsistently.  It is unclear what Applicant is referring to when Applicant is using the term link.  What is the link?  Is the link a wireless connection between the mobile communication device and the network?  For example, the link could be a wireless link between a mobile and an access point which connects the mobile to the first network.  Then the second link could be a wireless link between the mobile and a second access point which connects the mobile to a second network.  If the link is then entire connection between the communication device and the end destination device, then a context over the entire link cannot be determined.  For example, claim 5 states the context is signal strength.  Signal strength could only be determined on the wireless portion of the link and not the entire connection between origination and destination.  Further, Applicant further defines the second communication link as two links one from the interface server and end destination device and another as the mobile communication device and the end destination device.  There is no support for such an amendment.  Applicant continues to not define what the second link actually is.  Therefore, it is not clear what Applicant is attempting to claim.  

Regarding claims 49, claim 49 recites ‘…wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network…’  It is unclear what Applicant is attempting to claim.  That is, what are the transition steps?  Applicant is defining the transition steps as just one step.  Further, it is unclear what Applicant means by ‘type of’ the networks.  It is unclear if this means a certain technology used or if Applicant means certain QoS parameters.  Further, it is unclear how this is different than the ‘context’ mentioned before.  Is ‘type’ actually mean ‘context’?  

Regarding claim 50, claim 50 recites ‘…a first communication link between the mobile communication device and an end destination device…’ ; ‘…establishing the second communication link between the end destination device and the mobile communication device without disrupting the first communication link…’ and ‘…establishing, with the client mobile communication device, the second communication link from the mobile communication device to the end destination device…’  It is not clear what Applicant is attempting to claim.  First, it is unclear if the first communication link is a link attaching a mobile communication device and the end destination directly or if Applicant is attempting to claim that the first communication link is a link which establishes a network connection to the network upon which a voice call is established.  Further, part of the claim states that the second communication link is between the end destination device and the mobile communication device but another part states the second communication link is between the mobile communication device and the end destination device.  Even later in the claim the second communication link is between the mobile communication device and the end destination device.  That is, Applicant is mixing and matching terms inconsistently.  It is unclear what Applicant is referring to when Applicant is using the term link.  What is the link?  Is the link a wireless connection between the mobile communication device and the network?  For example, the link could be a wireless link between a mobile and an access point which connects the mobile to the first network.  Then the second link could be a wireless link between the mobile and a second access point which connects the mobile to a second network.  If the link is then entire connection between the communication device and the end destination device, then a context over the entire link cannot be determined.  For example, claim 5 states the context is signal strength.  Signal strength could only be determined on the wireless portion of the link and not the entire connection between origination and destination.  Further, why would the context of the mobile communication device matter to the end destination device?  Why would the end destination device which is connected to the network through some means suddenly switch to a second wireless network based upon the signal strength of some other device which may result in even poorer wireless connection?

	Regarding claim 50, claim 50 recites ‘…when a second bearer of the first network is detected as available…’  This limitation is unclear. Why does a mobile device detect that a second bearer of the first network is available and then based upon a measurement of the second network switch to the second network.  That is, it is unclear what is the context of the first communication link.  Is it the first bearer or the second bearer?  Is the second bearer actually of the second network and not of the first network?  It is unclear what Applicant is attempting to claim.  

Regarding claims 50, claim 50 recites ‘…wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network…’  It is unclear what Applicant is attempting to claim.  That is, what are the transition steps?  Applicant is defining the transition steps as just one step.  Further, it is unclear what Applicant means by ‘type of’ the networks.  It is unclear if this means a certain technology used or if Applicant means certain QoS parameters.  Further, it is unclear how this is different than the ‘context’ mentioned before.  Is ‘type’ actually mean ‘context’?  

Regarding claim 51 recites ‘…a first communication link between the mobile communication device and an end destination device, wherein the first communication link is over a first network…’ and ‘…establishing, with the mobile communication device, the second communication link from the interface server to the end destination device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network…’  It is not clear what Applicant is attempting to claim.  First, it is unclear if the first communication link is a link attaching a mobile communication device and the end destination directly or if Applicant is attempting to claim that the first communication link is a link which establishes a network connection to the network upon which a voice call is established.  Further, part of the claim states that the second communication link is between the interface server and the mobile communication devices but another part states the second communication link is between the interface server and the end destination device.  Apparently, now the second communication link is somehow between the mobile communication device and the end destination device?  However, Applicant just previously stated the first communication link is between the mobile communication device and the end destination.  That is, Applicant is mixing and matching terms inconsistently.  It is unclear what Applicant is referring to when Applicant is using the term link.  What is the link?  Is the link a wireless connection between the mobile communication device and the network?  For example, the link could be a wireless link between a mobile and an access point which connects the mobile to the first network.  Then the second link could be a wireless link between the mobile and a second access point which connects the mobile to a second network.  If the link is then entire connection between the communication device and the end destination device, then a context over the entire link cannot be determined.  For example, claim 5 states the context is signal strength.  Signal strength could only be determined on the wireless portion of the link and not the entire connection between origination and destination.  

Regarding claims 51, claim 51 recites ‘…notifying, with the interface server, the mobile communication device to terminate transmission over the first communication link, after establishing the second communication link between the mobile communication device and the end destination device over the second network.…’  This limitation is unclear.  Previously Applicant claimed the second communication link is from the interface server and the mobile communication device to the end destination device; two separate links.  Now Applicant is claiming that the second communication link is one link.  Therefore, it is unclear if only one of the links is terminated or if multiple links are terminated. These limitations are unclear.  It is unclear what ‘notifying the mobile communication device’ means.  Who is doing the notifying?  

	Regarding claim 51, claim 51 recites ‘…notifying, with the interface server, the mobile communication device to terminate transmission over the first communication link…’; ‘…re-directing, with the interface server, the second communication link from the interface server to the end destination device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network…wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network.…’  These limitations are unclear for a plurality of reasons.  First, the specification provides where a mobile device switches from one network to another based upon for example a signal strength by establishing a secondary link before breaking the first link.  The specification does not show establishing the second communication link between the interface server and the end destination device.  The second communication link is between the interface server and the mobile communication device.  Second, it is not known what ‘…re-directing, with the client, the second communication link from the interface server to the mobile communication device, thereby establishing a second communication link between the mobile communication device and the second network…’ means.  The link is not redirected; maybe the data is sent over the second link.  Further, as claimed the second communication link is a connection between the interface server and the end device and does not even relate to the mobile communication device.  Next, it is not known what ‘…thereby establishing a second communication link between the mobile communication device and the second network…’ means.  What is ‘a second communication link referring to?  Previously the second communication link was between the interface server and the end device.  Apparently, now the second communication link is somehow between the mobile communication device and the second device and the second network?  After a review of the specification, it’s not clear what the second device is; nor what the end device is; nor what the second network is.  These claims are unclear and it is not known what Applicant is attempting to claim.  The claims are being interpreted as best as possible but the claims are deficient and difficult to determine both scope and meaning.  

Regarding claim 52, claim 52 recites ‘…establishing with mobile communication device…’  It is unclear if this is the same mobile communication device of line 1 or another mobile communication device.

Regarding claim 52, claim 52 recites ‘…A method implementing a mobile communication device…’  It is not known what this means.  The word ‘implementing’ means to fulfill; perform; carry out; or to put into effect according to or by means of a definite plan or procedure.  Therefore, this reads, for example ‘A method of fulfilling a mobile communication device…’  It is not known how a mobile communication device by itself can be fulfilled.  Is this method performed by a mobile communication device, or some other device?  Therefore, it is not clear what Applicant is attempting to claim.  

Regarding claim 52, claim 52 recites ‘…notifying, with the client mobile communication device, the mobile communication device to terminate transmission..’  It is not clear what Applicant is attempting to claim.  How can a device notify itself? How can a device terminate itself?

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 23-26, 28, and 34-38, and 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Regarding claims 1-20, 23-26, 28, and 34-38, claim 1 recites ‘…establishing the second communication link from the interface server and the mobile communication device to the end destination device between the interface server and the mobile communication device…’ and ‘…establishing a second communication link between the mobile communication device and the end destination device over the second network…’  A person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  The specification does not show establishing the second communication link between the interface server and the end destination device.  The second communication link is between the interface server and the mobile communication device.  Next, it is not known what ‘…thereby establishing a second communication link between the mobile communication device and the second network…’ means.  What is ‘a second communication link referring to?  Part of the claim states that the second communication link is between the interface server and the mobile communication devices but another part states the second communication link is between the interface server and the end destination device.  Apparently, now the second communication link is somehow between the mobile communication device and the end destination device?  Claims 2-20, 23-26, 28, and 34-38 do not cure the deficiencies of claim 1 and are rejected for similar reasons.  
	
Regarding claim 49, claim 49 recites ‘…establishing the second communication link from the interface server and the mobile communication device to the end destination device between the interface server and the mobile communication device…’ and ‘…establishing a second communication link between the mobile communication device and the end destination device over the second network…’  A person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  The specification does not show establishing the second communication link between the interface server and the end destination device.  The second communication link is between the interface server and the mobile communication device.  Next, it is not known what ‘…thereby establishing a second communication link between the mobile communication device and the second network…’ means.  What is ‘a second communication link referring to?  Part of the claim states that the second communication link is between the interface server and the mobile communication devices but another part states the second communication link is between the interface server and the end destination device.  Apparently, now the second communication link is somehow between the mobile communication device and the end destination device?  

Regarding claim 50, claim 50 recites claim 50 recites ‘…a first communication link between the mobile communication device and an end destination device…’ ; ‘…establishing the second communication link between the end destination device and the mobile communication device without disrupting the first communication link…’; ‘…establishing, with the client mobile communication device, the second communication link from the interface server and the mobile communication device to the end destination device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network…’; and ‘…when a second bearer of the first network is detected as available, and based on a second context of the second network being preferable over the context of the first communication link…’  A person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  The specification does not show these limitations.  Part of the claim states that the second communication link is between the end destination device and the mobile communication device but another part states the second communication link is between the mobile communication device and the end destination device.  Even later in the claim the second communication link is between the mobile communication device and the end destination device.  That is, Applicant is mixing and matching terms inconsistently.  What is the link?  Is the link a wireless connection between the mobile communication device and the network?  Why does a mobile device detect that a second bearer of the first network is available and then based upon a measurement of the second network switch to the second network.  The specification does not show this step.  The specification does not show detecting a second bearer and using the context of the second network to switch networks.  Further, Applicant further defines the second communication link as two links one from the interface server and end destination device and another as the mobile communication device and the end destination device.  There is no support for such an amendment.  Applicant continues to not define what the second link actually is.  Therefore, it is not clear what Applicant is attempting to claim.  

	Regarding claim 51, claim 51 recites ‘…notifying, with the interface server, the mobile communication device to terminate transmission over the first communication link…’; ‘…re-directing, with the interface server, the second communication link from the interface server to the end destination device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network…wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network.…’  A person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  The specification does not show establishing the second communication link between the interface server and the end destination device.  The second communication link is between the interface server and the mobile communication device.  What is ‘a second communication link referring to?  Previously the second communication link was between the interface server and the end device.  Apparently, now the second communication link is somehow between the mobile communication device and the second device and the second network?  After a review of the specification, it’s not clear what the second device is; nor what the end device is; nor what the second network is.  

	Regarding claim 52, claim 52 recites claim 52 recites ‘…a first communication link between the mobile communication device and an end destination device…’ ; ‘…establishing the second communication link between the mobile communication device and the end destination device…’; ‘…establishing, with the client mobile communication device, the second communication link from the mobile communication device to the end destination device…’.  A person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  The specification does not show these limitations.  Part of the claim states that the second communication link is between the mobile communication device and the end destination device but then states a csecond communication link between the mobile communication device and the second network.  Even later in the claim the second communication link is between the mobile communication device and the end destination device.  That is, Applicant is mixing and matching terms inconsistently.  What is the link?  Is the link a wireless connection between the mobile communication device and the network?  Why does a mobile device detect that a second bearer of the first network is available and then based upon a measurement of the second network switch to the second network.  The specification does not show this step.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 23-26, 28, and 34-38, and 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Regarding claims 1-20, 23-26, 28, and 34-38, claim 1 recites ‘…establishing, with the mobile communication device, the second communication link from the interface server and the mobile communication device to the end destination device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network, wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network.…’  One of ordinary skill in the art at the time of the application was filed would not have been able to make and/or use the full scope of the claimed invention without undue experimentation.  That is, the claims have great breadth, the invention is in communication systems, the art is complicated, the level of one of ordinary skill in the art would be one experienced in handover technology, the art can be unpredictable, applicant has provided little to no direction with regard to what is actually claimed, there are no working example of what is actually claimed, extensive experimentation would be required to make and the use the invention.  When considered as a whole there is a lack of enablement.

Regarding claim 49, claim 49 recites ‘…a first communication link between the communication element and an end destination device, wherein the first communication link is over a first network…’ and ‘…establishing, with the mobile communication element, the second communication link from the interface server and the communication element to a second device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network…’  One of ordinary skill in the art at the time of the application was filed would not have been able to make and/or use the full scope of the claimed invention without undue experimentation.  That is, the claims have great breadth, the invention is in communication systems, the art is complicated, the level of one of ordinary skill in the art would be one experienced in handover technology, the art can be unpredictable, applicant has provided little to no direction with regard to what is actually claimed, there are no working example of what is actually claimed, extensive experimentation would be required to make and the use the invention.  When considered as a whole there is a lack of enablement.

Regarding claim 50, claim 50 recites ‘…a first communication link between the mobile communication device and an end destination device…’; ‘…establishing the second communication link between the end destination device and the mobile communication device without disrupting the first communication link…’; ‘…establishing, with the client mobile communication device, the second communication link from the interface server and the communication element to a second device…’; and ‘…when a second bearer of the first network is detected as available, and based on a second context of the second network being preferable over the context of the first communication link…’  One of ordinary skill in the art at the time of the application was filed would not have been able to make and/or use the full scope of the claimed invention without undue experimentation.  That is, the claims have great breadth, the invention is in communication systems, the art is complicated, the level of one of ordinary skill in the art would be one experienced in handover technology, the art can be unpredictable, applicant has provided little to no direction with regard to what is actually claimed, there are no working example of what is actually claimed, extensive experimentation would be required to make and the use the invention.  When considered as a whole there is a lack of enablement.

Regarding claim 51, claim 51 recites ‘…notifying, with the interface server, the mobile communication device to terminate transmission over the first communication link…’; ‘…re-directing, with the interface server, the second communication link from the interface server to the end destination device, thereby establishing a second communication link between the mobile communication device and the end destination device over the second network…wherein transition steps of establishing the second communication link between the mobile communication device and the end destination device over the second network depend on the type of the first network and the type of the second network.…’  One of ordinary skill in the art at the time of the application was filed would not have been able to make and/or use the full scope of the claimed invention without undue experimentation.  That is, the claims have great breadth, the invention is in communication systems, the art is complicated, the level of one of ordinary skill in the art would be one experienced in handover technology, the art can be unpredictable, applicant has provided little to no direction with regard to what is actually claimed, there are no working example of what is actually claimed, extensive experimentation would be required to make and the use the invention.  When considered as a whole there is a lack of enablement.

Regarding claim 52, claim 52 recites ‘…a first communication link between the mobile communication device and an end destination device…’ ; ‘…establishing the second communication link between the mobile communication device and the end destination device…’; ‘…establishing, with the client mobile communication device, the second communication link from the mobile communication device to the end destination device…’.  One of ordinary skill in the art at the time of the application was filed would not have been able to make and/or use the full scope of the claimed invention without undue experimentation.  That is, the claims have great breadth, the invention is in communication systems, the art is complicated, the level of one of ordinary skill in the art would be one experienced in handover technology, the art can be unpredictable, applicant has provided little to no direction with regard to what is actually claimed, there are no working example of what is actually claimed, extensive experimentation would be required to make and the use the invention.  When considered as a whole there is a lack of enablement.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-13, 17-20, 23-26, 28, and 34-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693).

	Regarding claim 1, Jain discloses a method of providing communications for a mobile communication device that connects between multiple networks, the method comprising:  (See Jain fig. 4; UT (e.g. mobile communication device) roams between 802.11 and CDMA (e.g. multiple networks); see also fig. 1)
Establishing, with the mobile communication device, a first communication link between the mobile communication device wherein the first communication link comprises a first communication link between the mobile communication device and a first network;  (See Jain fig. 4, fig. 3; 404 UT (e.g. mobile communication device) is in talk mode with a WiFi network (e.g. first network); 802.11 link between UT and AP (e.g. first communication link))
Monitoring, with the mobile communication device, a context of the first communication link;
when a second network is detected as available, and 
determining if a second context of a second communication link is preferable over the context of first communication link, (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength(e.g. context); second link preferable)
establishing the second communication link between the interface server and the mobile communication device without disrupting the first communication link;  (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); 510 null rev traffic frames (e.g. communication link established target IOS BSS communication link established; CDMA (e.g. second communication link))
	notifying the mobile communication device to terminate transmission over the first communication link after establishing the second communication link; and  (See Jain fig. 5; 506-507; handoff command and handoff direction command notifies mobile of termination of transmission process)
establishing the second communication link from the interface server to devices in the network, thereby establishing a second communication link between the mobile communication device and the second network.  (See Jain fig. 5; active 1x call continues over cellular; fig. 1 CDMA Home network, PSTN, etc.)
	wherein establishing the second communication link over the second network depend on the type of the first network and the type of the second network.  (See Jain fig. 1; CDMA uses CDMA standard and messaging protocols; WiFi uses WiFi standard and messaging protocols)
	Jain does not explicitly disclose wherein a call is between an originator and an end device.  However, Mardirossian does disclose wherein a call is between an originator and an end device.  (See Mardirossian para. 58)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention  to modify the method of Jian to include the teaching of wherein a call is between an originator and an end device of Mardirossian with the motivation being to allow for communication between two devices and further to permit a call between two individuals and further to allow for communication between two different devices in two different locations and further to connect people across a distance.

	Regarding claim 2, Jain in view of Mardirossian discloses the method of claim 1 wherein the first communication link comprises a WiFi communication link, and the first network comprises a WiFi network access point. (See Jain fig. 4, fig. 3; 404 UT (e.g. mobile communication device) is in talk mode with a WiFi network (e.g. first network); 802.11 link between UT and AP (e.g. first communication link))
	
Regarding claim 3, Jain in view of Mardirossian discloses the method of claim 2 wherein the second network comprises a cellular network. (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); 510 null rev traffic frames (e.g. communication link established target IOS BSS communication link established; CDMA (e.g. second communication link))

	Regarding claim 4, Jain in view of Mardirossian discloses the method of claim 3 wherein the cellular network is selected from the group consisting of 2G, 3G, 4G, 5G, LTE, and WiMAX. (See Jain fig. 5; CDMA (e.g. 3G); see also para. 1 CDMA2000)

	Regarding claim 5, Jain in view of Mardirossian discloses the method of claim 1 wherein the context comprises signal strength characteristics. (See Jain para. 57, fig. 4; link quality (e.g. signal strength))

	Regarding claim 6, Jain in view of Mardirossian discloses the method of claim 1 wherein the context comprises at least one of cost information, bandwidth information, speed information, encryption information, route information, preference information, policy information, knowledge, quality of service information, service level agreement information, and history information. (See Jain para. 57, fig. 4; link quality; see also para. 71; link quality; see also para. 80-83; RTT)

	Regarding claim 7, Jain in view of Mardirossian discloses the method of claim 1 wherein establishing the first communication link includes routing through a VOIP network. (See Jain para. 191; VoIP; through a VoIP capable network)

Regarding claim 10, Jain in view of Mardirossian discloses the method of claim 1 wherein establishing the second communication link includes routing through a cellular network. (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); 510 null rev traffic frames (e.g. communication link established target IOS BSS communication link established; CDMA (e.g. second communication link))

	Regarding claim 11, Jain in view of Mardirossian discloses the method of claim 1 further comprising providing a connectivity status by the mobile communication device to the interface server while the mobile communication device is within a first coverage area of the first network.  (See Jain fig. 4; attempting handoff to CDMA (e.g. connectivity status) and operate in CDMA mode (e.g. connectivity status) while still within the coverage area of VoIP AP)

Regarding claim 12, Jain in view of Mardirossian discloses the method of claim 11 further comprising providing a routing association to a mobile switching center within the second network, wherein the routing association associates the mobile communication device to the interface server. (See Jain fig. 4; attempting handoff to CDMA (e.g. connectivity status) and operate in CDMA mode (e.g. connectivity status) while still within the coverage area of VoIP AP) (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); Active 1.x Call using CDMA (e.g. routing association))

Regarding claim 13, Jain in view of Mardirossian discloses the method of claim 12 further comprising routing a termination communication intended for the mobile communication device from the mobile switching center to the interface server according to the routing association when the connectivity status is active, and routing the termination communication from the interface server to the mobile communication device over the first network.  (See Jain fig. 5; 512 BS Ack Order; terminates further communication on VoIP network)

	Regarding claim 17, Jain in view of Mardirossian discloses the method of claim 1, wherein the mobile communication device is selected from the group consisting of a personal computer, a laptop computer, a computer workstation, a server, a mainframe computer, a handheld computer, a personal digital assistant, a cellular/mobile telephone, a smart appliance, a gaming console, a digital camera, a digital camcorder, a camera phone, a tablet, a video player and a video viewing device. (See Jain para. 24)

	Regarding claim 18, Jain in view of Mardirossian discloses the method of claim 1, wherein the communications comprise a transmission of content. (See Jain para. 15; voice (e.g. content))

	Regarding claim 19, Jain in view of Mardirossian discloses the method of claim 1, wherein the communications comprise a data exchange. (See Jain para. 15; voice (e.g. data exchange))

	Regarding claim 20, Jain in view of Mardirossian discloses the method of claim 1, wherein the communications comprise at least one of a telephone call, a voice call/communication, a video call/communication, a multimedia communication, or data streaming/exchange. (See Jain para. 15; voice)

	Regarding claim 23, Jain in view of Mardirossian discloses the method of claim 1, wherein the communications comprise a secure data exchange. (See Jain para. 108-113; WEP required)

	Regarding claim 24, Jain in view of Mardirossian discloses the method of claim 1, wherein the communications comprise an unsecured data exchange. (See Jain para. 108-113; Open (no security))

	Regarding claim 25, Jain in view of Mardirossian discloses the method of claim 1, wherein the communications comprise data streaming. (See Jain para. 15; voice (e.g. data exchange))

	Regarding claim 26, Jain in view of Mardirossian discloses the method of claim 1, wherein the communications comprise video exchange, streaming or video calling. (See Jain para. 15; voice (e.g. data streaming))

	Regarding claim 28, Jain in view of Mardirossian discloses the method of claim 27 wherein mobile communication device comprises software, firmware and/or hardware.  (See Jain para. 221)

	Regarding claim 34, Jain in view of Mardirossian discloses the method of claim 1 wherein the communications comprise pushed or pulled data. (See Jain para. 15; voice (e.g. pushed or pulled data))

	Regarding claim 35, Jain in view of Mardirossian discloses the method of claim 1 wherein the communications are received by the mobile communication device from a server device. (See Jain fig. 5; MSC (e.g. server device))

	Regarding claim 36, Jain in view of Mardirossian discloses the method of claim 1 wherein the communications are sent by the mobile communication device to a server device. (See Jain fig. 5; MSC (e.g. server device))

	Regarding claim 37, Jain in view of Mardirossian discloses the method of claim 1 wherein the communications are received by the mobile communication device from a second device via a server or proxy device. (See Jain fig. 5; MSC (e.g. server device) and/or OCS)

	Regarding claim 38, Jain in view of Mardirossian discloses the method of claim 1 wherein the communications are received by the mobile communication device from a second mobile communication device in a peer to peer configuration. (See Jain fig. 5; MSC (e.g. server device) and/or OCS; peer to peer is defined as relating to computer networks in which each computer can act as a server for others (MSC and OCS act as servers for others)

	
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693) and further in view of Sugar (2003/0181213).

Regarding claim 8, Jain in view of Mardirossian discloses the method of claim 1.  Jain in view of Mardirossian do not explicitly disclose a cellular to WLAN handoff.  However, Sugar does disclose a cellular to WLAN handoff.  (See Sugar para. 67)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention  to modify the method of Jain in view of Mardirossian to include the teaching of a cellular to WLAN handoff of Sugar with the motivation being to allow for seamless connectivity in environments where cellular may not be available or not reliable (for example indoor) and further to save money (WLAN may be cheaper than cellular).

	Regarding claim 9, Jain in view of Mardirossian discloses the method of claim 1.
Jain in view of Mardirossian do not explicitly disclose a cellular to WLAN handoff.  However, Sugar does disclose a cellular to WLAN handoff.  (See Sugar para. 67; once handoff has occurred communication is routed through WLAN network)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Jain in view of Mardirossian to include the teaching of a cellular to WLAN handoff of Sugar with the motivation being to allow for seamless connectivity in environments where cellular may not be available or not reliable (for example indoor) and further to save money (WLAN may be cheaper than cellular).


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693) and further in view of Allan (2001/0048683).

	Regarding claim 14, Jain in view of Mardirossian discloses the method of claim 13.
	Jain discloses using a mobile switching center to perform a handover.  (See Jain fig. 5)  Jain in view of Mardirossian do not explicitly disclose wherein values stored in a server are aged-out when not told to stay.  However, Allan does disclose wherein values stored in a server are aged-out when not told to stay.  (See Allan para. 47)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention  to modify the method of Jain in view of Mardirossian to include the teaching of wherein values stored in a server are aged-out when not told to stay of Allan with the motivation being to save memory and processing power (as opposed to never deleting any entry and filling up the memory and causing the device to crash) and further using known methods (aging out) which yields predictable results (e.g. save memory).


Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693) and further in view of Krishnamurthi (2001/0001089).

	Regarding claim 15, Jain in view of Mardirossian discloses the method of claim 1.  Jain in view of Mardirossian does not explicitly disclose further comprising registering the mobile communication device with a mobile switching center within the second network based on the handover.  However, Krishnamurthi does disclose further comprising registering the mobile communication device with a mobile switching center within the second network based on the handover.  (See Krishnamurthi abstract)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Jain in view of Mardirossian to include the teaching of registering the mobile communication device with a mobile switching center within the second network based on the handover of Krishnamurthi with the motivation being to allow for soft handover and further to allow for multiple calls and further to allow for management of network resources.

	Regarding claim 16, Jain in view of Mardirossian in view of Krishnamurthi discloses the method of claim 15 further comprising setting up the second communication link with the end destination device and forwarding the second communication link to the interface server. (See Krishnamurthi abstract; MSC sets up link and notifies base station (e.g. interface server); see also 112 2nd above)  The motivation being to allow for soft handover and further to allow for multiple calls and further to allow for management of network resources.


Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693).

	Regarding claim 49, Jain discloses a method of providing communications for a communication element that connects between multiple networks, the method comprising: (See Jain fig. 4; UT (e.g. mobile communication element) roams between 802.11 and CDMA (e.g. multiple networks); see also fig. 1)
Establishing, with the communication element, a first communication link between the communication element wherein the first communication link comprises a first communication link is over a first network; (See Jain fig. 4, fig. 3; 404 UT (e.g. mobile communication element) is in talk mode with a WiFi network (e.g. first network); 802.11 link between UT and AP (e.g. first communication link))
monitoring, the communication element, a context of a signal of the first communication link; 
determining if a second context of a second communication link is preferable over the context of first  (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength (e.g. context); second link preferable; client is algorithm executed by processor)
 establishing the second communication link between the interface server and the mobile communication element without disrupting the first communication link, with the communication element; (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); 510 null rev traffic frames (e.g. communication link established target IOS BSS communication link established; CDMA (e.g. second communication link))
notifying, with communication element, the communication device to terminate transmission over the first communication link after establishing the second communication link; and  (See Jain fig. 5; 506-507; handoff command and handoff direction command notifies mobile of termination of transmission process)
establishing, with the communication element, the second communication link from the interface server to devices in the network, thereby establishing a second communication link between the second device and the second network. (See Jain fig. 5; active 1x call continues over cellular; second device is cellular part of cellular phone) 	
wherein establishing the second communication link over the second network depend on the type of the first network and the type of the second network.  (See Jain fig. 1; CDMA uses CDMA standard and messaging protocols; WiFi uses WiFi standard and messaging protocols)
Jain does not explicitly disclose wherein a call is between an originator and an end device.  However, Mardirossian does disclose wherein a call is between an originator and an end device.  (See Mardirossian para. 58)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention  to modify the method of Jian to include the teaching of wherein a call is between an originator and an end device of Mardirossian with the motivation being to allow for communication between two devices and further to permit a call between two individuals and further to allow for communication between two different devices in two different locations and further to connect people across a distance.


Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693).

	Regarding claim 50, Jain discloses a method of providing communications for a mobile communication device that connects, the method comprising: (See Jain fig. 4; UT (e.g. mobile communication device) roams between 802.11 and CDMA (e.g. multiple networks); see also fig. 1)
Establishing, with the mobile communication device, a first communication link between the mobile communication device, wherein the first communication link is over a first network using a first bearer of the first network; (See Jain fig. 4, fig. 3; 404 UT (e.g. mobile communication device) is in talk mode with a WiFi network (e.g. first network); 802.11 link between UT and AP (e.g. first communication link); bearer is some communication between OCS and MCS, for example Handoff Required)
monitoring, with the mobile communication device, a context of a signal of the first communication link; 
when a second bearer of the network is detected as available, and 
determining if a second context of a communication link is preferable over the context of the first communication link, (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength (e.g. context); second link preferable; client is algorithm stored in memory and executed by a processor or processors; second bearer is some of the communication between OCS and MCS, for example Handoff Command)
establishing the second communication link without disrupting the first communication link when second context of the second communication link is preferable over the context of the first communication link; (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); 510 null rev traffic frames (e.g. communication link established target IOS BSS communication link established; CDMA (e.g. second communication link))
	notifying the mobile communication device to terminate transmission over the first communication link after establishing the second communication link; and  (See Jain fig. 5; 506-507; handoff command and handoff direction command notifies mobile of termination of transmission process)
establishing, with the mobile communication device, the second communication link from the mobile communication device, thereby establishing a second communication link between the mobile communication device and the second bearer. (See Jain fig. 5; active 1x call continues over cellular; second bearer is clear command)
	wherein establishing the second communication link over the second network depend on the type of the first network and the type of the second network.  (See Jain fig. 1; CDMA uses CDMA standard and messaging protocols; WiFi uses WiFi standard and messaging protocols)

Jain does not explicitly disclose wherein a call is between an originator and an end device.  However, Mardirossian does disclose wherein a call is between an originator and an end device.  (See Mardirossian para. 58)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention  to modify the method of Jian to include the teaching of wherein a call is between an originator and an end device of Mardirossian with the motivation being to allow for communication between two devices and further to permit a call between two individuals and further to allow for communication between two different devices in two different locations and further to connect people across a distance.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693).

Regarding claim 51, Jain discloses a method of providing communications for a mobile communication device that connects between multiple networks, the method comprising: (See Jain fig. 4; UT (e.g. mobile communication device) roams between 802.11 and CDMA (e.g. multiple networks); see also fig. 1)
establishing, with the mobile communication device, a first communication link between the mobile communication device, wherein the first communication link comprises a first communication link between the mobile communication device and a first network; (See Jain fig. 4, fig. 3; 404 UT (e.g. mobile communication device) is in talk mode with a WiFi network (e.g. first network); 802.11 link between UT and AP (e.g. first communication link))
monitoring, with the mobile communication device, a context of a signal of the first communication link;
when a second network is detected as available, and 
determining if a second context of a second communication link is preferable over the context of the first communication link, (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength (e.g. context); second link preferable; see also table 2; AP channel (e.g. signal) call quality 0-7; client is combination of memory storing an algorithm executed by a processor)
establishing the second communication link between an interface server and the mobile communication device without disrupting the first communication link, with the mobile communication device when the second context of the second communication link is preferable over the context of the first communication link; (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); 510 null rev traffic frames (e.g. communication link established target IOS BSS communication link established; CDMA (e.g. second communication link))
re-directing, with the interface server, the second communication link from the interface server, thereby establishing a second communication link between the mobile communication device and the second network. (See Jain fig. 5; active 1x call continues over cellular)
establishing the second communication link from the interface server to devices in the network, thereby establishing a second communication link between the mobile communication device and the second network.  (See Jain fig. 5; active 1x call continues over cellular; fig. 1 CDMA Home network, PSTN, etc.)
	wherein establishing the second communication link over the second network depend on the type of the first network and the type of the second network.  (See Jain fig. 1; CDMA uses CDMA standard and messaging protocols; WiFi uses WiFi standard and messaging protocols)
	notifying the mobile communication device to terminate transmission over the first communication link after establishing the second communication link; and  (See Jain fig. 5; 506-507; handoff command and handoff direction command notifies mobile of termination of transmission process)
Jain does not explicitly disclose wherein a call is between an originator and an end device.  However, Mardirossian does disclose wherein a call is between an originator and an end device.  (See Mardirossian para. 58)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention  to modify the method of Jian to include the teaching of wherein a call is between an originator and an end device of Mardirossian with the motivation being to allow for communication between two devices and further to permit a call between two individuals and further to allow for communication between two different devices in two different locations and further to connect people across a distance.

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain (2005/0090259), and further in view of Mardirossian (2004/0058693) and further in view of Finkenzeller (2006/0059261).

Regarding claim 52, Jain discloses a method implementing a mobile communication device that connects between multiple networks, the method comprising: (See Jain fig. 4; UT (e.g. mobile communication device) roams between 802.11 and CDMA (e.g. multiple networks); see also fig. 1)
establishing, with mobile communication device, a first communication link between the mobile communication device and an end destination device, wherein the first communication link comprises a first communication link is over a first network; (See Jain fig. 4, fig. 3; 404 UT (e.g. mobile communication device) is in talk mode with a WiFi network (e.g. first network); 802.11 link between UT and AP (e.g. first communication link))
monitoring, with the mobile communication device, a context of a signal of the first communication link; 
when a second network is detected as available, wherein the second network is within a set of known networks or a newly discovered network, and 
based on a second context of the second network being preferable over the context of the first communication link, determining a second communication link is preferable over the first communication link, (See Jain fig. 4; monitoring 802.11 link and CDMA Link quality; para. 54-55; trigger handoff based upon signal strength (e.g. context); second link preferable; client is algorithm stored in memory and executed by a processor or processors; any network is either a known network or a newly discovered network)
establishing the second communication link, with the mobile communication device, by switching among a plurality of modules within the mobile communication device, thereby establishing a second communications link between the mobile communication device and the second network; (See Jain fig. 5; 503 Handoff Request notified to Target IOS BSS (e.g. interface server); 510 null rev traffic frames (e.g. communication link established target IOS BSS communication link established; CDMA (e.g. second communication link); CDMA second network; modules are algorithm when executed perform the CDMA and WiFi standards)
notifying, with the mobile communication device, the mobile communication device to terminate transmission over the first communication link, with the mobile communication device; and (See Jain fig. 5; 506-507; handoff command and handoff direction command notifies mobile of termination of transmission process)
establishing the second communication link from the interface server to devices in the network, thereby establishing a second communication link between the mobile communication device and the second network.  (See Jain fig. 5; active 1x call continues over cellular; fig. 1 CDMA Home network, PSTN, etc.)
	wherein establishing the second communication link over the second network depend on the type of the first network and the type of the second network.  (See Jain fig. 1; CDMA uses CDMA standard and messaging protocols; WiFi uses WiFi standard and messaging protocols)
	Jain does not explicitly disclose wherein a call is between an originator and an end device.  However, Mardirossian does disclose wherein a call is between an originator and an end device.  (See Mardirossian para. 58)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention  to modify the method of Jian to include the teaching of wherein a call is between an originator and an end device of Mardirossian with the motivation being to allow for communication between two devices and further to permit a call between two individuals and further to allow for communication between two different devices in two different locations and further to connect people across a distance.

Jain in view of Marisrossian does not explicitly disclose wherein a network is chosen based on historical information.  However, Finkenzeller does disclose wherein a network is chosen based on historical information.  (See Finkenzeller para. 6; take in to account criteria involving cost (e.g. historical information))  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Jain in view of Marisrossian to include the teaching of wherein a network is chosen based on historical information of Finkenzeller with the motivation being allow for cost savings (e.g. selecting a cheaper network may provide similar performance but not cost as much).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461